United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 11, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-41407
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KERRIC DEWAUN OWENS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-560-1
                       --------------------

Before BENAVIDES, DENNIS and OWEN, Circuit Judges.

PER CURIAM:*

     Kerric Dewaun Owens appeals his sentence following his

guilty-plea conviction for transporting an undocumented alien

within the United States by means of a motor vehicle for private

financial gain, in violation of 8 U.S.C. § 1324.   Owens argues

that his sentence violates the Sixth Amendment and United States

v. Booker, 125 S. Ct. 738 (2005), because the district court

applied a sentencing enhancement under the Sentencing Guidelines

for creating a substantial risk of death or serious bodily


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41407
                                -2-

injury.   Because Owens did not raise a Booker challenge to his

sentence in the district court, his argument is reviewed for

plain error only.   See United States v. Mares, 402 F.3d 511,

520-21 (5th Cir. 2005), petition for cert. filed (Mar. 31, 2005)

(No. 04-9517).

     Owens makes no showing, as required by Mares, that the

district court would likely have sentenced him differently under

the Booker advisory scheme.   Similarly, there is no indication

from the district court’s remarks at sentencing that the court

would have reached a different conclusion.   Thus, Owens has not

met his burden to show that his substantial rights were affected,

and he has not shown plain error.   See Mares, 402 F.3d at 522;

see also United States v. Bringier, 405 F.3d 310, 318 n.4 (5th

Cir. 2005).

     AFFIRMED.